DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 07/22/2022 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fung et al. (U.S. Patent Pub. No. 2017/0154958, from hereinafter “Fung”) in view of Tak et al. (U.S. Patent Pub. No. 2017/0110554, from hereinafter “Tak”).
Regarding Claim 1, Fung in Fig. 1-20 teaches a semiconductor structure, comprising: a plurality of nanostructures (25) vertically stacked and separated from one another (¶’s 0014-0021); a gate stack (102/104) wrapping around the plurality of nanostructures (¶ 0055-0061); a source/drain feature (80) adjacent to the plurality of nanostructures (¶’s 0043-0044); and a semiconductor inner spacer layer (70) interposing between the gate stack and the source/drain feature and interposing between the plurality of nanostructures and the source/drain feature (¶’s 0041-0042), wherein the gate stack comprises: an interfacial layer (102A) wrapping around the plurality of nanostructures; and a high-k gate dielectric layer (102B) wrapping around the interfacial layer (¶’s 0055-0061; also see ¶’s 0010-0066 describing the overall method of forming the device and details about the device itself). 
Fung fails to specifically teach wherein the high-k gate dielectric layer is separated from the semiconductor inner spacer layer by the interfacial layer. 
Tak teaches a similar semiconductor structure, comprising: a plurality of nanostructures (N1/N2/N3) vertically stacked and separated from one another;  a gate stack (145/150) wrapping around the plurality of nanostructures; and an inner spacer layer (140) interposing between the gate stack and a source/drain feature (162) and interposing between the plurality of nanostructures, wherein the gate stack comprises: an interfacial layer wrapping around the plurality of nanostructures; and a high-k gate dielectric layer (145) wrapping around the interfacial layer, wherein the high-k gate dielectric layer is separated from the inner spacer layer by the interfacial layer (Fig. 1-2; ¶’s 0072-0075 and 0081-0082). In particular, Tak teaches and depicts that the gate dielectric layer is formed between the inner spacer and the gate electrode in a close-loop fashion similar to that applicant. Although the interfacial layer isn’t specifically depicted the specification describes the interfacial layer being formed as part of the gate dielectric layer wherein it is specifically formed between the high-k gate dielectric and the nanostructures.
In view of the teachings of Tak, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fung to include wherein the high-k gate dielectric layer is separated from the semiconductor inner spacer layer by the interfacial layer because this is a well-known alternative in the art for forming a gate stack in device structures comprising nanostructures as it will provide some additional isolation between the gate electrode and the dopants of the source/drain junction in a semiconductor inner spacer and the source/drain features themselves. 
Regarding Claim 3, Fung teaches a gate spacer layer (53/55) along a sidewall of the gate stack, wherein the semiconductor inner spacer layer extends below the gate spacer layer (Fig. 8-11; ¶ 0033-0036). 
Regarding Claim 4, Fung teaches wherein the semiconductor inner spacer layer has a first sidewall surface covered by the gate spacer layer (Fig. 11A-B depicts this limitation). 
Regarding Claim 5, Fung teaches wherein the gate stack further comprises: a metal gate electrode (104) wrapping around the high-k gate dielectric layer (102B) and the combination above teaches wherein the semiconductor inner spacer (70) of Fung has a second sidewall surface covered by the interfacial layer separating the high-k gate dielectric layer from the inner spacer as taught by Tak. 
Regarding Claim 6, Fung teaches wherein a first portion of the semiconductor inner spacer layer interposing between the gate stack and the source/drain feature is wider than a second portion of the semiconductor inner spacer layer interposing between the plurality of nanostructures and the source/drain feature (Fig. 20B showing differences in thicknesses; ¶ 0066). 
Regarding Claim 7, Fung teaches a fin element (11) below the plurality of nanostructures and the source/drain feature, wherein the semiconductor inner spacer layer further interposes the source/drain feature and the fin element (Fig. 20). 
Regarding Claim 8, Fung teaches an isolation feature (40) surrounding the fin element; and fin spacer layers (55) over the isolation feature and surrounding a root portion of the source/drain feature (Fig. 4-6 showing formation of isolation; Fig. 9C showing fin spacers). 
Regarding Claim 9, Fung in Fig. 1-20 teaches a semiconductor structure, comprising: a first nanostructure (25) above a fin element (11), wherein the first nanostructure comprises first end portions and a first middle portion between the first end portions; a second nanostructure (25) above the first nanostructure, wherein the second nanostructure comprises second end portions and a second middle portion between the second end portions (¶’s 0014-0021); a gate stack (102/104) wrapping around the first middle portion of the first nanostructure and the second middle portion of the second nanostructure (0055-0061 and 0065); and a semiconductor inner spacer (70) layer interposing between the first end portions of the first nanostructure and the second end portions of the second nanostructure (¶’s 0041-0042), wherein the gate stack comprises: an interfacial layer wrapping around the first and second nanostructures; and a high-k gate dielectric layer wrapping around the interfacial layer (¶’s 0055-0066; also see ¶’s 0010-0066 describing the overall method of forming the device and details about the device itself). In particular, Fung depicts at least five nanostructures vertically stacked on top of each other with each including separate end portions and middle portions therebetween. 
Fung fails to specifically teach wherein the interfacial layer has a close-loop profile in a cross-sectional view between the first nanostructure and the second nanostructure and wherein the high-k dielectric layer is within the close-loop profile of the interfacial layer. 
Tak teaches a similar semiconductor structure, comprising: a first nanostructure (N1) above the fin element (FA), a second nanostructure (N2) above the first nanostructure; a gate stack (145/150) wrapping around the first nanostructure and the second nanostructure; wherein the gate stack comprises: an interfacial layer, wherein the interfacial layer has a close-loop profile in a cross-sectional view between the first nanostructure and the second nano-structure; and a high-k gate dielectric (145) within the close-loop profile of the interfacial layer (Fig. 1-2; ¶’s 0072-0075 and 0081-0082). In particular, Tak teaches and depicts that the gate dielectric layer is formed between the inner spacer and the gate electrode in a close-loop fashion similar to that applicant. Although the interfacial layer isn’t specifically depicted the specification describes the interfacial layer being formed as part of the gate dielectric layer wherein it is specifically formed between the high-k gate dielectric and the nanostructures.
In view of the teachings of Tak, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fung to include wherein the interfacial layer has a close-loop profile in a cross-sectional view between the first nanostructure and the second nanostructure and wherein the high-k dielectric layer is within the close-loop profile of the interfacial layer because this is a well-known alternative in the art for forming a gate stack in device structures comprising nanostructures as it will provide some additional isolation between the gate electrode and the dopants of the source/drain junction in a semiconductor inner spacer and the source/drain features themselves.. 
Regarding Claim 10, as in the combination above, Fung as modified by Tak teaches wherein the gate stack is in direct contact with the semiconductor inner spacer layer (Fig. 20 and Fig.’s 1-2, respectively). 
Regarding Claim 11, Fung teaches a field effect transistor, wherein the semiconductor inner spacer layer is configured as a channel of the field effect transistor (Fig. 20). 
Regarding Claim 12, Fung teaches source/drain features (80) over the fin element, wherein the source/drain features are separated from the first end portions of the first nanostructure by the semiconductor inner spacer layer and separated from the second end portions of the second nanostructure by the semiconductor inner spacer layer (¶ 0043-0044). 
Regarding Claim 13, Fung teaches wherein the semiconductor inner spacer layer is further located between the fin element and the source/drain features (Fig. 11-13; ¶’s 0041-0044 and 0066). 
Regarding Claim 15, Fung teaches a gate spacer layer (55) along the sidewall of the gate stack and in contact with the semiconductor inner spacer layer (Fig. 8-11; ¶ 0033-0036). 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung above, in further view of Glass et al. (U.S. Patent Pub. No. 2018/0151733, from hereinafter “Glass”).
Regarding Claims 2 and 14, Fung is silent with regards to teaching the dopant concentrations of the inner spacer and the source/drain features. 
Glass however teaches a similar device in Fig. 2 comprising a semiconductor inner spacer layer (240) and a source/drain feature (252/254) wherein the dopant concentration in the semiconductor inner spacer layer may be less than a dopant concentration in the source/drain feature (¶ 0030). 
In view of the teachings of Glass, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fung to include the details of the dopant concentrations of the inner spacer and the source/drain features as claimed because it would be an obvious matter of design choice to choose that the appropriate dopant concentrations of these layers and more specifically to choose a lower dopant concentration for the inner spacer because it will help provide a gradual transition between the nanostructures and the source/drains to improve device performance. 


Allowable Subject Matter
Claims 16-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 16 including “forming a source/drain feature in the source/drain recess, wherein during forming the source/drain feature, a dopant from the source/drain feature is driven into the third semiconductor layer, thereby forming a source/drain junction, and the source/drain junction passes through a portion of the third semiconductor layer formed the sidewalls of the second semiconductor layers". In particular, the prior art of record falls short with regards to teaching the method including while during forming the source/drain features a dopant from the source/drain feature is driven into the third semiconductor layer creating a source/drain junction in the third semiconductor layer between the source/drain feature and the second semiconductor layers. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Cheng et al. (U.S. Patent Pub. No. 2019/0131431) also teaches a gate stack comprising: an interfacial layer, wherein the interfacial layer has a close-loop profile in a cross-sectional view between a first nanostructure and a second nanostructure; and a high-k gate dielectric layer within the close-loop profile of the interfacial layer. 
(ii) Cheng et al. (U.S. Patent Pub. No. 2018/0114834) teaches a semiconductor structure, comprising: a plurality of nanostructures vertically stacked and separated from one another; a gate stack wrapping around the plurality of nanostructures; a source/drain feature adjacent to the plurality of nanostructures; and a semiconductor inner spacer layer interposing between the gate stack and the source/drain feature and interposing between the plurality of nanostructures and the source/drain feature, wherein the gate stack comprises: an interfacial layer wrapping around the plurality of nanostructures; and a high-k gate dielectric layer wrapping around the interfacial layer.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        August 12, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894